Citation Nr: 1116312	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for an acquired psychiatric disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to September 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The rating decision denied the Veteran's claim for a rating in excess of 30 percent for an acquired psychiatric disability. In a July 2007 rating decision, the RO granted a disability rating of 50 percent for an acquired psychiatric disability, effective April 24, 2006. In November 2009, the RO granted a disability rating of 70 percent for an acquired psychiatric disability, effective April 24, 2006. However, as the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has inferred a claim for entitlement to a TDIU based on the Veteran's employment history and his contentions that he lost jobs and is unable to work due to his acquired psychiatric disability. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is "part and parcel" of the claim for an increased rating).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disability is manifested by total occupational and social impairment due to gross impairment in thought processes or communication,  persistent suicidal and homicidal danger, or persistent audio or visual hallucinations.  

2. With resolution of the factual doubt in the Veteran's favor, the Veteran is unable to obtain or maintain substantial employment due to his service-connected acquired psychiatric disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in excess of 70 percent, for an acquired psychiatric disability, are not met. 38 U.S.C.A. §§ 1155, 5701 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, General Rating Formula for Mental Disorders (2010).

2. The criteria for entitlement to a TDIU are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. The Veteran filed a claim for increased compensation in April 2006. In July 2006, VA sent the Veteran notice of the evidence he could submit to substantiate his claim, what evidence VA was responsible for gathering, what the evidence must show, and how VA determines a disability rating and effective date for a claim. This notice letter was compliant with all current notice requirements.

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service records, VA treatment records, authorized and available private treatment records, and Social Security Administration (SSA) records are associated with the Veteran's claims folder. The Veteran was afforded multiple VA compensation and pension examinations to substantiate his claim for increase; the most recent was in January 2009 with an addendum review of the claims folder in November 2009. The examiner set forth a concise view of the Veteran's current level of disability and included review of the Veteran's ability to obtain or maintain substantial employment due to his disability.  

The Veteran has not identified, and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Increased Rating

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders ("General Rating Formula"). 38 C.F.R. § 4.130.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks a disability rating in excess of 70 percent because he asserts that his disability has worsened. Upon review of the record, the Board finds that the Veteran's level of occupational and social impairment, as measured by the General Rating Formula, does not approximate findings consistent with a 100 percent disability rating under 38 C.F.R. § 4.130, General Rating Formula. However, the evidence of record weighs toward a finding that the Veteran is unable to obtain or maintain substantial employment due to his service-connected psychiatric disability; therefore, the Board grants entitlement to a TDIU. See 38 C.F.R. § 4.16.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The General Rating Formula provides that a 70-percent evaluation will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, General Rating Formula.

A 100-percent evaluation is appropriate when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). DSM-IV. A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers). Id. A score of 61-70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning well, with some meaningful interpersonal relationships. Id.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.



Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, a staged rating is not necessary for the appeal period. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder).

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F. 3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran filed a claim for a disability rating in excess of 30 percent for an acquired psychiatric disability on April 24, 2006. 

VA treatment records from December 2005 to May 2006 indicate GAF scores of 50, with moderate symptoms, including panic attacks, sleep disturbances, a dislike of being alone, and flashbacks.

An acquaintance, who stated that she lived with the Veteran, submitted an August 2006 lay statement stating that she observed the Veteran's panic attacks, which were accompanied by profuse sweating and confusion. The acquaintance stated that the Veteran had been reduced from working full-time to working only two days a week. A neighbor of the Veteran also submitted an undated lay statement indicating that she had observed his panic attacks at home and at work. 

An August 2006 VA compensation and pension examination report for posttraumatic stress disorder (PTSD) shows reported isolation and social withdrawal, sleep disturbances, and anxiety attacks at home and work approximately twice per day. The Veteran reported no suicidal or homicidal intent, audio or visual hallucinations, or delusions. The Veteran's memory and concentration were found to be somewhat impaired. A GAF score of 45 was assigned. The examiner did not have access to the claims folder. 

In a May 2007 notice of disagreement, the Veteran stated that he is unable to "obtain and keep employment due to [his] condition." The Veteran reported that his symptom of depression had worsened.

January to August 2006 VA treatment records reflect GAF scores of 50. Throughout this period, the Veteran continued to deny suicidal or homicidal intent, audio or visual hallucinations, or delusions. 

A July 2007 VA compensation and pension examination report includes a GAF score of 50 with "moderate" impairment noted, due to anxiety and panic. 

February 2008 letters from private clinicians working with the Greenville Vet Center indicate that the Veteran was treated for PTSD at the clinic, and that his PTSD manifested as intrusive thoughts, compulsive anger, and avoidance of crowds. A separate September 2008 letter from one of these private clinicians indicates a worsening of symptoms. 

A November 2008 VA treatment record indicates that the Veteran's wife reported worsening isolation. December 2008 VA treatment records show that the Veteran's physicians explored further treatment with psychotropic medications. 

A January 2009 VA compensation and pension examination report indicates that the Veteran was unemployed. The report states that he had a history of problems due to panic attacks and was "written up" on the job one time. A GAF score of 48 was assigned. The examiner stated that unemployment was "related in part to his mental health problems and in part to his physical health concerns." The claims file was not available for review.

VA treatment records from 2009 include continued denials of suicidal or homicidal intent, audio or visual hallucinations, or delusions. GAF scores of 50 were recorded. Anxiety attacks "a couple of times" per week, sleep disturbances, irritability, flashbacks, avoidance, and isolation were recorded. An April 2009 depression screen was negative. 

In November 2009, the January 2009 VA compensation and pension examiner reviewed the Veteran's claims folder and indicated that, based on review, there were no changes to be made in diagnoses. The examiner did not indicate that any symptoms had worsened since the January 2009 examination. 

The Veteran has stated that his symptoms have deteriorated rapidly since 1992. (See March 2011 informal hearing presentation). The lay evidence of record includes statements regarding observations of the Veteran's panic attacks and the degree to which these panic attacks affect his life and work. Laypersons are competent to report their own observations of symptoms and the degree to which they impact the Veteran's life. See Barr, 21 Vet. App. at 303. The Board finds this evidence competent and credible and assigns it weight in its decision such that the Veteran is deemed credible in his reports of recurrent panic attacks. See Buchanan, 451 F.3d at 1331. 

The Board finds no reason to doubt the competency of any medical evidence of record. A January 2009 VA examination report did not include review of the claims folder; however, a November 2009 addendum report indicates that the claims folder was reviewed and that the current level of disability was consistent with findings presented in the January 2009 examination report. Therefore, the Board assigns significant probative value to the most recent medical evidence of record.

Although the Veteran has stated that he seeks a 100-percent disability rating for his acquired psychiatric disability, the preponderance of the medical evidence is against a finding that the Veteran's symptoms are severe to the point of causing total social and occupational impairment with persistent suicidal and homicidal intent, persistent audio and visual hallucinations, delusions, inability to care for oneself, and severe memory and cognition problems consisting of memory loss for names of close relatives, own occupation or own name as is found in the General Rating Formula. See 38 C.F.R. § 4.130, General Rating Formula; Alemany, 9 Vet. App. at 519.  The Veteran's GAF scores during the appeal period are between 40 and 50, which is consistent with the Veteran's serious symptoms and a 70-percent disability rating. 

Accordingly, entitlement to a disability rating in excess of 70 percent is denied.

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment, due exclusively to the service-connected disability, may be approved, provided the case presents such an exceptional or unusual disability picture, with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2010).

In this case, the Board finds that referral for extraschedular rating is not warranted. The Veteran has not reported any periods of hospitalization due to his psychiatric disability. 

Under Rice, as stated above, a claim for a total rating is a component of a claim for an increased rating.  Typically, where the schedular rating is less than total, a TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2010).

The Veteran's combined rating is currently 70 percent.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The Veteran, who has been found to be competent and credible, has asserted that he is unable to obtain or maintain substantial employment due to his disability. A January 2009 VA compensation and pension examiner has also opined that the Veteran is unable to work, in part, due to his service-connected psychiatric disability. 

To the extent that the examiner's report suggests that the Veteran's inability to work may be due to non-service-connected disorders, a further medical examination would not be of sufficient benefit to this inquiry.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a non- service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service- connected condition).  

The VA examiner's opinion is based on examination of the Veteran and an accurate history and supported by consistent medical evidence, rendering it of significant probative value in determining the claim. See Caluza, 7 Vet. App. at 511-512. The Veteran's acquaintances, who have been found competent and credible to report their observations, have submitted lay evidence of panic attacks affecting the Veteran in his activities of daily living and at work. The record shows a lengthy history of problems maintaining employment due to the Veteran's psychiatric disability. The Board finds that the Veteran is unable to obtain or maintain substantial employment due to his service-connected psychiatric disability. Accordingly, entitlement to a TDIU is granted. 


ORDER

A disability rating in excess of 70 percent for an acquired psychiatric disability, is denied.

TDIU is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


